DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The person “having ordinary skill in the art” has the capability of understanding the scientific and engineering principles of the claimed invention.  The references of record in this application reasonably reflect this level of skill.
Claim(s) 1-4, 6-10, 12-14, 16-17, 19 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over U. S. Pat. 3,395,907.
The figure and also at least the abstract w/in this U. S. Pat. 3,395,907 illustrate and discuss a hydrometallurgical process for possibly extracting precious metals from solids and/or liquids (please also note at least col. 1 lns. 25-27) by providing an enclosed reactor that is at least equipped w/ a horizontally-mounted hollow rotor shaft onto which are attached a plurality of discs that is positioned w/in the interior of this enclosed reactor.  The figure also illustrates that this reactor is also equipped w/ means for injecting solutions (and/or slurries?) into the interior volume of this reactor (please also note the comments provided in at least col. 1 lns. 55-60 that solids and liquids are present during the hydrometallurgical processing of the feed material).  Evidently, the rotor (w/ its associated and attached discs) is rotated w/ the effect that the metals present in the fed seem to be “cemented” together (please also note col. 3 lns. 14-20).  Col. 2 lns. 71-72 in this U. S. Pat. 3,395,907 also mentions the continuous removal of the reaction products (i. e. “cemented” metals/materials?) from a press associated w/ the reactor.
Thus, the discussed portions of this U. S. Pat. 3,395,907 reasonably seem to meet at least some of the limitations described in at least the Applicants’ independent claims 1 and 16 as well as the limitations described in the Applicants’ dependent claims 2-4, 6-9, 12-14, 17, 19 and 20.  
The difference between the Applicants’ claims and this U. S. Pat. 3,395,907 is that at least the Applicants’ independent claims 1 and 16 also mention that one of the phases (solids or liquids?) also moves at a higher speed than the other of the phases (solids or liquids?), and this particular descriptor is not explicitly recited in this U. S. Pat. 3,395,907 – however, it is submitted that this difference would have been obvious to one of ordinary skill in the art at the time the Applicants’ invention was filed because it is “reasonably expected” that at least an obvious variation of the same invention for “cementing” the same precious metals w/ what appears to be the same rotor w/ the same attached discs would inevitably exhibit the same physical phenomena while the process is being conducted (to include the Applicants’ claimed features that one of the phases (solids or liquids?) also moves at a higher speed than the other of the phases (solids or liquids?)), as mentioned in at least the Applicants’ independent claims 1 and 16, and such “reasonable expectations” are evidence of prima facie obviousness.
The difference between the Applicants’ claims and this U. S. Pat. 3,395,907 is that the Applicants’ dependent claim 10 also identifies select means for removing material (such as conveyer belts, spiral screws, etc.) that do not appear to be explicitly recited in this U. S. Pat. 3,395,907, however it is submitted that this difference would have been obvious to one of ordinary skill in the art at the time the Applicants’ invention was filed because such selection of conveyer belts, spiral screws, etc. are submitted to be routine and conventional expedients in this art, and doing and/or providing what is routine and conventional in the art is evidence of prima facie obviousness.


Allowable Subject Matter
The Applicants’ dependent claims 5, 11, 15, 18, 21, 22 and 23 have not been rejected over the teachings provided in this U. S. Pat. 3,395,907 because the limitations described in the Applicants’ dependent claims 5, 11, 15, 18, 21, 22 and 23 are not taught or suggested in this U. S. Pat. 3,395,907.

References Made of Record
The following additional references from the search of the U. S. examiner are also made of record:
RU 2 755 919 C1; WO 2015 148 131 A1 and also BE 795 787 A.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Timothy C Vanoy whose telephone number is (571)272-8158. The examiner can normally be reached 8-4:30 (Mon-Fri).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Walker can be reached on 571-272-3458. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





tcv
/TIMOTHY C VANOY/               Primary Examiner, Art Unit 1736